               Case 16-11566-MFW               Doc 1129        Filed 03/13/19        Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------x
                                 :
In re:                           :                           Chapter 11
                                 :
TRIANGLE USA PETROLEUM           :                           Case No. 16-11566 (MFW)
CORPORATION, et al.,             :
                                 :                           Jointly Administered
                 Debtors.        :
                                 :                           Related Docket Nos. 1120, 1128
---------------------------------x
        >A23A 5A/=C7=5 A3>A5/=7G32 230C>AB` <>C7>= 4>A 47=/;
    DECREE AND ORDER CLOSING CERTAIN BANKRUPTCY CASES PURSUANT
    TO THE THIRD AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
    OF TRIANGLE PETROLEUM CORPORATION AND ITS SUBSIDIARY DEBTORS

                  L`_^ dXU ]_dY_^ &dXU mMotionn'1 of the above-captioned post-confirmation

TURd_bc &dXU mReorganized Debtorsn' V_b Q VY^Q\ TUSbUU Q^T _bTUb &dXYc mOrdern' `ebceQ^d d_

cUSdY_^ /1,&Q' _V dYd\U -- _V dXU L^YdUT JdQdUc ;_TU &dXU mBankruptcy Coden'( Ie\U /,.. _V dXU

>UTUbQ\ Ie\Uc _V 9Q^[be`dSi Hb_SUTebU &dXU mBankruptcy Rulesn'( Q^T Ie\U /,..-1 of the

Local Rules for the United States BankruptSi ;_ebd V_b dXU <YcdbYSd _V <U\QgQbU &dXU mLocal

Bankruptcy Rulesn' S\_cY^W SUbdQY^ _V dXU QR_fU-bUVUbU^SUT SXQ`dUb -- SQcUc &dXU mCompleted

Casesn' and due and sufficient notice of the Motion having been given; and the Court having

determined the Completed Cases have been fully administered; and it appearing that no other or

further notice is necessary; and it appearing that the relief requested in the Motion is in the best

interests of the Reorganized Debtors, their estates and creditors; and after due deliberation

thereon and due and sufficient cause appearing therefor, it is hereby,




1
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
               Case 16-11566-MFW               Doc 1129        Filed 03/13/19         Page 2 of 5




                 ORDERED, ADJUDGED, AND DECREED that:

        1.       The Motion is GRANTED as set forth herein.

        2.       Effective as of the entry of this Order, the chapter 11 cases set forth below are

closed pursuant to Bankruptcy Code section 350(a), Bankruptcy Rule 3022, and Local

Bankruptcy Rule 3022-1:

Debtor Name                                                  Chapter 11 Case Number
Triangle USA Petroleum Corporation                           16-11566 (MFW)
Foxtrot Resources LLC                                        16-11567 (MFW)
Leaf Minerals, LLC                                           16-11568 (MFW)

        3.       The Completed Cases are hereby removed from the joint administration order

[Docket No. 37]. The Remaining Cases shall remain open pending further order of the Court and

shall be administered under the following amended caption:

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------x
                                     :
In re:                               :                        Chapter 11
                                     :
Ranger Fabrication, LLC, et al.,     :                        Case No. 16-11570 (MFW)
       f/k/a/ Triangle USA Petroleum :
       Corporation, et al.           :                        Jointly Administered
                                     :
                                2
                       Debtors.      :
                                     x
---------------------------------

        4.       The Clerk of the Court shall enter this Order on the dockets of each of the Chapter

11 Cases and the dockets of the Completed Cases shall be marked as closed.



2
    The Debtors and the last four digits of their respective taxpayer identification numbers are: Ranger Fabrication,
    LLC (6889); Ranger Fabrication Management, LLC (1015); and Ranger Fabrication Management Holdings,
    DD; &,31,'* KXU QTTbUcc _V dXU <URd_bco S_rporate headquarters is 1001 17th Street, 14th Floor, Denver,
    Colorado 80202. The chapter 11 cases of certain affiliates of the Debtors have been closed. See Docket No. [r].



                                                         2
             Case 16-11566-MFW          Doc 1129      Filed 03/13/19     Page 3 of 5




       5.      KXYc GbTUb Yc gYdX_ed `bUZeTYSU d_ Q^i `QbdYUco bYWXd d_ cUU[ d_ bU-open any of the

Completed Cases for good cause shown.

       6.      The appointment and services of Prime Clerk as the claims and noticing agent in

the Chapter 11 Cases shall be terminated as of the date hereof. Thereafter, except as provided in

paragraph 7 below, Prime Clerk shall have no further obligations to the Court, the Debtors, the

Reorganized Debtors, or any party in interest with respect to PbY]U ;\Ub[oc S\QY]c Q^T ^_dYSY^W

services in these Chapter 11 Cases; provided, however, Prime Clerk may continue to provide any

other services that may be requested by the Reorganized Debtors.

       7.      Pursuant to Local Bankruptcy Rule 2002-1(f)(ix) and (xii), within twenty-eight

days of entry of this Order, Prime Clerk (or the Reorganized Debtors, as applicable) shall (a)

forward to the Clerk of the Court an electronic version of all imaged claims, (b) upload the

creditor mailing list into CM/ECF, (c) docket an updated (and final) claims register, and (d)

docket a completed SF-135 Form indicating the accession and location numbers of the archived

claims, all at the expense of the Reorganized Debtors. Prime Clerk will box and deliver all

original claims to the Philadelphia Federal Records Center, 14470 Townsend Road, Philadelphia,

Pennsylvania 19154.

       8.      Should Prime Clerk receive any mail regarding the Reorganized Debtors or

Debtors after entry of this Order, Prime Clerk shall collect and forward such mail no less

frequently than monthly to the Reorganized Debtors at the following address (or such other

address as may be subsequently provided by the Reorganized Debtors to Prime Clerk): Nine

Point Energy, LLC, 1001 17th Street, 14th Floor, Denver, Colorado 80202.

       9.      Notwithstanding the foregoing, as soon as practicable following the entry of this

Order, the Reorganized Debtors shall pay Prime Clerk for services performed as claims and



                                                 3
             Case 16-11566-MFW           Doc 1129      Filed 03/13/19     Page 4 of 5




^_dYSY^W QWU^d Y^ QSS_bTQ^SU gYdX dXU dUb]c _V dXYc ;_ebdoc C[NO[ ;[KX]SXQ 7OL]Y[\d 4ZZVSMation

for Entry of Order Under Section 156(c) of Title 28 of the United States Code, Bankruptcy Code

Section 105(a), Bankruptcy Rule 2002, and Local Bankruptcy Rule 2002-1(f) Authorizing

Debtors to Employ and Retain Prime Clerk LLC as Claims and Noticing Agent Nunc Pro Tunc to

the Petition Date [Docket No. 38] and the Engagement Agreement (as defined in the

aforementioned order).

       10.       The Reorganized Debtors reserve any and all rights, claims, defenses,

counterclaims, rights to setoff, and right to recoupment with respect to the Farleigh Claims, the

Fleck Claim, the Slawson Claims, and the Jacobson Claim, and nothing included herein shall

impair, prejudice, waive, or otherwise affect any such rights, claims, and defenses.

       11.       The Reorganized Debtors and their advisors are authorized and directed to take

any and all necessary or appropriate in connection with closing the Remaining Cases.

       12.       To the extent not already paid, the Reorganized Debtors shall pay the U.S. Trustee

fees due in connection with the Completed Cases under 28 U.S.C. § 1930 within 30 days of entry

of this Order.

       13.       The final report for the Reorganized Debtors in the Closing Cases required under

Local Rule 3022-1(c) shall be included as part of a consolidated final report for all the

Reorganized Debtors and filed in connection with the closure of the Remaining Cases.

       14.       Notwithstanding any stay that might be applicable to this Order, this Order shall

be effective and enforceable immediately upon its entry.




                                                  4
               Case 16-11566-MFW           Doc 1129      Filed 03/13/19      Page 5 of 5




         15.      The Court shall retain jurisdiction with respect to all matters arising from, relating

to, or in connection with the Chapter 11 Cases or this Order.




         Dated: March 13th, 2019
         Wilmington, Delaware                       5     MARY F. WALRATH
1029532.05D-CHISR01A - MSW                                UNITED STATES BANKRUPTCY JUDGE
